Dear Secretary Carnahan:
This opinion letter responds to your request dated July 29, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by James Bryan regarding a proposed amendment to Chapters 367 and 408, Revised Statutes of Missouri (version 3). The proposed summary statement is as follows:
  Shall Missouri law be amended to limit the annual rate of interest, fees, and finance charges for payday, title, installment, and consumer credit loans and prohibit such lenders from using other transactions to avoid the rate limit?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________ CHRIS KOSTER Attorney General *Page 1